Citation Nr: 0412456	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  03-14 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for chronic bronchial asthma. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from May 1942 to December 
1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  VA examination pulmonary function tests show forced 
expiratory volume in one second (FEV-1) of 74 percent 
predicted pre-bronchodilator and of 87 percent predicted 
post-bronchodilator and the ratio of forced expiratory volume 
in one second to forced vital capacity (FEV-1/FVC) of 50 
percent pre-bronchodilator and of 56 percent post-
bronchodilator.  Medical evidence does not reveal frequent 
physician treatment for exacerbations of asthma or use of 
systemic corticosteroids.   


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for chronic bronchial asthma have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.7, 4.21, 4.97, Diagnostic Code 6602 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of letters dated in July 2003 and December 
2003, the RO advised the veteran of the evidence needed to 
substantiate his claim, listed the evidence already of 
record, and explained the allocation of the burden between VA 
and the veteran to obtain or provide evidence or information 
needed to secure evidence.  In addition, the April 2003 
statement of the case includes the text of the VA regulation 
implementing the relevant notice and assistance provisions of 
the VCAA.  Therefore, the Board is satisfied that the RO has 
given the veteran all notice required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  Although the veteran's claim was received after 
the enactment of the VCAA, there is no VCAA notice prior to 
the initial determination on the claim.  However, the Board 
finds no evidence that issuance of the VCAA notice after the 
March 2001 rating decision has resulted in any prejudice to 
the veteran.  The Board has already determined that the 
veteran has received all required VCAA notice, as well as all 
required assistance, as discussed below.  Thus, any failure 
to follow Pelegrini in this case constitutes harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Conway 
v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (holding 
that the Court must take due account of the rule of 
prejudicial error when considering compliance with VCAA 
notice requirements); Stegall v. West, 11 Vet. App. 268 
(1998) (where a veteran has not been harmed by an error in a 
Board determination, the error is not prejudicial); 
38 U.S.C.A. § 7261(b) ("Court shall take due account of the 
rule of prejudicial error"); 38 C.F.R. § 20.1102 (2003) (an 
error or defect in a Board decision that does not affect the 
merits of the issue or substantive rights of the appellant 
will be considered harmless).

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letters to the veteran 
do not specifically contain the "fourth element," the Board 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  The 
July 2003 letter specifically identified certain evidence 
that the RO would secure and asked the veteran to identify 
any other private, VA, or military medical treatment, as well 
as any other information or evidence he wanted the RO to 
secure.  The letter also asks notify the RO of any other 
records that may exist to support his claim.  The RO has 
properly pursued obtaining all evidence described by the 
veteran.  All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, the Board finds no indication of 
defective notice that is prejudicial to the veteran, such 
that proceeding to evaluate the appeal, if defect can be 
found, is harmless error.

With respect to the duty to assist, the RO has obtained VA 
medical records as identified by the veteran and a relevant 
medical examination.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  Although the veteran submitted some private 
medical information, he has not identified and authorized the 
release of any additional private medical records.  There is 
no indication or suggestion that pertinent evidence remains 
outstanding.  Therefore, the Board finds that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.  



Factual Background

The RO established service connection for chronic bronchial 
asthma in an April 1944 rating decision.  It awarded a 10 
percent disability evaluation.  In a May 1945 rating action, 
the RO decreased the rating to noncompensable (zero percent 
disabling).  

The veteran submitted a claim for an increased disability 
rating in December 2000.  In connection with that claim, he 
underwent a VA respiratory examination in February 2001.  The 
veteran related that he became acutely dyspneic in damp and 
cold weather, with exertion, or when exposed to cigarette 
smoke.  He used a Ventolin inhaler.  He denied fever, night 
sweats, hemoptysis, hospitalizations for acute dyspnea, 
unscheduled doctor visits for asthma attacks, or use of 
antibiotics or oxygen.  Additional medical problems included 
severe heart disease with history of coronary artery bypass 
graft.  Physical examination of the lungs revealed decreased 
breath sounds and rare sibilant rales.  The assessment was 
bronchial asthma.  

The report of pulmonary function tests (PFTs) conducted in 
January 2001 in connection with the VA examination showed 
forced expiratory volume in one second (FEV-1) of 74 percent 
predicted pre-bronchodilator and of 87 percent predicted 
post-bronchodilator.  The ratio of forced expiratory volume 
in one second to forced vital capacity (FEV-1/FVC) was 50 
percent pre-bronchodilator and 56 percent post-
bronchodilator.  The results were interpreted as showing 
moderate obstructive ventilatory defect.  It was noted that 
the veteran would benefit from continued bronchodilator 
therapy, and possibly from an intensification of his current 
regimen.    

In the March 2001 rating decision, the RO increased the 
disability rating for chronic bronchial asthma to 30 percent 
effective from the date of the veteran's claim.  The veteran 
perfected an appeal of that decision. 

With his March 2002 notice of disagreement, the veteran 
supplied a personal statement in which he explained that he 
had increased breathing problems with humid, damp, and cold 
weather; when walking up an incline or other types of 
exertion; and when around cigarette smoke.  He wheezed while 
sleeping.  In addition, the veteran provided private and VA 
medical evidence showing prescriptions for medications for 
asthma, including Advair in January 2002, and albuterol and 
triamcinolone in February 2002.  

The RO obtained the veteran's VA medical records dated from 
September 1999 to January 2004, which reflected routine 
follow-up visits.  Notes dated in August 2001 indicated that 
the veteran used a metered dose inhaler two or three times a 
week.  Dyspnea was worse when lying flat or any type of 
exertion.  Exertional shortness of breath was relieved with 
albuterol.  The veteran was sensitive to dampness and 
allergens.  He also described wheezing and minor cough.  
Examination revealed decreased breath sounds and diminished 
excursion without wheeze.  The assessment included asthma.  
The physician questioned whether some of the "asthma" might 
not be cardiac in nature.  Notes dated in October 2001 stated 
that the veteran took albuterol one or two times a day.  He 
refused to use a steroid inhaler.  He had shortness of breath 
that was not relieved by inhalers, but denied other problems.  
Relevant examination findings were normal.  It was noted the 
physician reviewed PFTs from the VA Medical Center in West 
Palm Beach, which were results associated with the VA 
examination.  In January 2002, a steroid inhaler was added to 
the veteran's medications.  However, in May 2002, the veteran 
he used only the albuterol inhaler twice a day.  Examination 
at that time revealed slight wheeze of the left posterior 
lower lobe.  It was noted that there were no changes in the 
disability, although it seemed to fluctuate with the weather.  
Notes dated in May 2003 indicated that the veteran's asthma 
was chronic and stable, without significant changes.  He used 
inhalers, one puff albuterol/triamcinolone three to four 
times a day.  He reported having daily cough with slightly 
whitish sputum.  Examination of the lungs disclosed full 
expansion, poor prolonged expiratory phase, wheeze, but no 
rales.  Increased medication use was recommended.  In 
September 2003, the veteran reported orthopnea and difficulty 
with wheezing at night.  Pulmonary examination was normal.  
The physician questioned whether one of the veteran's cardiac 
medications was exacerbating his asthma.    



Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).    

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's chronic bronchial asthma is currently evaluated 
as 30 percent disabling under Diagnostic Code (Code) 6602.  
38 C.F.R. § 4.97.  Under Code 6602, a 30 percent rating is 
assigned as follows: PFTs show FEV-1 of 56- to 
70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.  A 
60 percent rating is in order as follows: PFTs show FEV-1 of 
40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  

The Board finds that the overall disability picture does not 
more nearly approximate the criteria for a rating greater 
than 30 percent for chronic bronchial asthma.  38 C.F.R. § 
4.7.  First, the evidence of record does not reveal physician 
visits for exacerbations or use of systemic corticosteroids 
sufficient to warrant an increased rating.  Similarly, PFTs 
do not show FEV-1 within the required range for a higher 
evaluation.  The Board notes that the FEV-1/FVC from the 
January 2001 PFTs is 
50 percent pre-bronchodilator, which is within the range for 
a 60 percent rating, but is 56 percent post-bronchodilator, 
which is in the range for the existing 30 percent rating.  
The comments to the rating criteria indicate the intent to 
utilize results post-therapy, which is the standard basis for 
comparison of pulmonary function.  See 61 Fed. Reg. 46,6720, 
46,723 (Sept. 5, 1996).  Therefore, the criteria for an 
increased rating based on PFTs are not met.  Finally, the 
Board observes that medical records demonstrate that the 
veteran has severe heart disease, and that it is possible 
that some of the veteran's respiratory complaints may in fact 
be associated with the cardiac condition.  Thus, the Board 
finds that the preponderance of the evidence is against a 
disability rating greater than 30 percent.  38 C.F.R. § 4.3.         

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96.  The record contains no evidence 
of hospitalization related to the service-connected asthma.  
Although the veteran alleges in a March 2002 statement that 
he had to leave his business in the garment district and stop 
playing trumpet due to his disability, the medical evidence 
does not support this contention.  Again, it is noted that 
the veteran has various other medical problems, including 
severe heart disease.  Because the evidence does not 
demonstrate marked interference with employment directly 
associated with the service-connected disability, referral 
for extra-schedular consideration is not warranted.    




ORDER

A disability rating greater than 30 percent for chronic 
bronchial asthma is denied. 



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



